Citation Nr: 1759224	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include sinusitis and allergic rhinitis.

2.  Entitlement to a respiratory disorder other than sinusitis, to include bronchitis and asthma.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003 and from April 2007 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A July 2015 Board decision granted reopening of the previously denied claim of entitlement to service connection for sinusitis, and remanded the Veteran's claims for service connection for sinusitis, a respiratory disorder, and a heart condition for further development.  In March 2017, the Board remanded the issues so the Veteran could be scheduled for her requested Board hearing.  In August 2017, the appellant testified via video conference before the undersigned Veterans Law Judge and waived review of evidence added to the claims folder since the July 2016 Supplemental Statement of the Case.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  On August 31, 2017, during a video conference hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew her appeal as to the issue of entitlement to service connection for a heart disorder.

2.  The Veteran has a sinus disability, to include sinusitis and allergic rhinitis, which manifested during active duty service and has been symptomatic since service.  

3.  The Veteran has a respiratory disability, to include bronchitis and asthma, which manifested during active duty service and has been symptomatic since service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to service connection for a heart disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2017).

2.  The criteria for service connection for a sinus disability, to include sinusitis and allergic rhinitis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

3.  The criteria for a respiratory disability, to include bronchitis and asthma have been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017). 

Withdrawal may be made by the veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c) (2017). 

On August 31, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal as to the issue of entitlement to service connection for a heart disorder.  Hence, there remains no allegation of errors of fact or law for appellate consideration on that issue.  

Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and, as such, that issue is dismissed. 

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  In this case, the Board is granting in full the remaining benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran and her representative have asserted that the Veteran's claimed sinus condition, to include sinusitis and allergic rhinitis, and her respiratory condition, to include bronchitis and asthma, are the same conditions she experienced during service.  

The Veteran's service treatment records show she was diagnosed and treated for sinusitis in February 2001 and in October and November 2002, and was treated for upper respiratory infections in February 1999, September 1999, November 1999, December 2000, August 2001, and April 2002.  

Since the Veteran's discharge in 2003, VA and private treatment records show a diagnosis and treatment of chronic sinusitis.  In February 2003, a month after separation from service, the Veteran was diagnosed with nasal polyps.  An April 2004 VA treatment note shows the Veteran was seen by her primary care physician for increased dyspnea and was diagnosed with possible asthma.  Diagnoses and treatment for asthma and allergic rhinitis are shown in the Veteran's treatment records as recent as February 2016 according to the claims file, and as recent as June 2017 according the hearing transcript.  These conditions have required continuous medications, including several daily inhalational bronchodilator therapies.  

A December 2015 VA respiratory conditions Disability Benefits Questionnaire (DBQ) reflects that the examiner stated there was no evidence of complaints, symptoms, or diagnosis of a respiratory condition in service.  The Board points out that this statement is not reflective of the STR's which show a diagnosis of sinusitis and other upper respiratory infections in service.  

A December 2015 VA larynx and pharynx DBQ reflects that the examiner noted a diagnosis of allergic rhinitis but stated 2010 and 2015 CT scans showed no evidence the Veteran has chronic sinusitis.  There was no opinion provided on whether the Veteran's diagnosed allergic rhinitis was related to the sinusitis diagnosed in service, or to the various other sinus symptoms the Veteran received treatment for in service.

An additional December 2015 VA respiratory conditions (other than tuberculosis and sleep apnea) DBQ reflects a diagnosis of exercise-induced asthma that required daily inhalational bronchodilator therapy.  The examiner stated that the Veteran has symptoms consistent with exercise-induced asthma.  There was no opinion provided on whether the Veteran's diagnosed exercise-induced asthma was related to the respiratory symptoms the Veteran received treatment for in service.

A May 2016 ENT DBQ addendum opinion reflects that the VA examiner, in response to the question of whether the Veteran has a diagnosis of sinusitis or allergic rhinitis that at least as likely as not was incurred in or caused by service, stated the Veteran has episodes of sinusitis, but does not have a current diagnosis of chronic sinusitis.  The rationale was that the chronic sinusitis diagnosis in 2004 resolved as CT scans in 2010 did not show evidence of chronic sinusitis.  As to whether it is at least as likely as not any diagnosed respiratory disorder was caused by sinusitis, the examiner again stated the Veteran does not show evidence of chronic sinusitis.  

At the August 2017 Board hearing, the Veteran testified that she had sinus and respiratory symptoms in service and since service.  She reported that she had good days and bad days, but that she required daily medication to control her symptoms.  

In support for her claims, the Veteran submitted an August 2017 opinion from her private treating physician, Dr. D.  In an August 2017 opinion, Dr. D. stated that he was familiar with the Veteran's current medical condition as well as her past medical history.  The physician stated that he had reviewed the Veteran's active duty and VA treatment records.  Dr. D. opined that the Veteran's current upper and lower airway diagnoses are 100 percent due to the asthma, nasal polyps, aspirin sensitivity and recurrent episodes of sinusitis conditions that occurred while she was on active duty.  The rationale provided consisted of a listing of a great number of treatment episodes and diagnoses of sinus and respiratory issues beginning in basic training, when the Veteran had wheezing and coughing, which he stated was exercise-induced bronchospasm.  In addition, the physician noted that the Veteran has a current diagnosis of Samter's Triad, which is a combination of asthma, nasal polyps, and aspirin allergy.  

Based on the information above, the Board finds that service connection is warranted for a sinus disability, to include sinusitis and allergic rhinitis, and for a respiratory condition other than sinusitis, to include bronchitis and asthma.  The VA obtained respiratory and ENT DBQ's to assess whether her sinus condition and respiratory condition had their onset in, or were related to, service; however, the Board finds the examinations to be inadequate.  The December 2015 and May 2016 examiners either incorrectly stated the Veteran had no treatment or diagnoses in service, or that any sinus conditions from service had resolved.  Given the above, the Board gives more probative weight to the positive opinion from Dr. D., the Veteran's private treating physician who is familiar with the Veteran's current and past sinus and respiratory history.  Furthermore, the evidence shows, and the Veteran has provided credible and competent testimony, that her sinus and respiratory disabilities began in service and have continued since service.  Therefore, the Board finds that the medical evidence supports the Veteran's claims and service connection for a sinus condition, to include sinusitis and allergic rhinitis, and service connection for a respiratory condition other than sinusitis, to include bronchitis and asthma, is granted.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

The claim for entitlement to service connection for a heart disorder is dismissed.

Service connection for a sinus condition, to include sinusitis and allergic rhinitis, is granted.

Service connection for a respiratory disorder other than sinusitis, to include bronchitis and asthma, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


